 
 
I 
108th CONGRESS 2d Session 
H. R. 4605 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2004 
Mr. George Miller of California (for himself, Ms. Pelosi, Mr. Kildee, Mr. Hoyer, Mr. Owens, Mr. Payne, Mr. Andrews, Mr. Clyburn, Mr. Menendez, Ms. Woolsey, Mr. Hinojosa, Mrs. McCarthy of New York, Mr. Tierney, Mr. Kind, Mr. Kucinich, Mr. Wu, Mr. Holt, Mr. Davis of Illinois, Mr. Grijalva, Ms. Majette, Mr. Ryan of Ohio, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To provide for review of determinations on whether schools and local educational agencies made adequate yearly progress for the 2002–2003 school year taking into consideration subsequent regulations and guidance applicable to those determinations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Child Left Behind Fairness Act of 2004. 
2.Review of determinations on whether schools made adequate yearly progress for 2002–2003 school year 
(a)In generalThe Secretary of Education shall require each local educational agency to provide each school served by the agency with an opportunity to request a review of a determination by the agency that the school did not make adequate yearly progress for the 2002–2003 school year. 
(b)Final determinationNot later than 30 days after receipt of a request by a school for a review under this section, a local educational agency shall issue and make publicly available a final determination on whether the school made adequate yearly progress for the 2002–2003 school year. 
(c)EvidenceIn conducting a review under this section, a local educational agency shall— 
(1)allow the principal of the school involved to submit evidence on whether the school made adequate yearly progress for the 2002–2003 school year; and 
(2)consider that evidence before making a final determination under subsection (b).  
(d)Standard of reviewIn conducting a review under this section, consistent with the plan under section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) for the State involved, a local educational agency shall revise its original determination that a school did not make adequate yearly progress for the 2002–2003 school year if the agency finds that the school made such progress taking into consideration— 
(1)the amendments made to part 200 of title 34 of the Code of Federal Regulations on December 9, 2003 (68 Fed. Reg. 68698) (relating to accountability for the academic achievement of students with the most significant cognitive disabilities); or  
(2)any regulation or guidance that, subsequent to the date of such original determination, was issued by the Secretary relating to— 
(A)the assessment of limited English proficient children; 
(B)the inclusion of limited English proficient children as part of the subgroup described in section 1111(b)(2)(C)(v)(II)(dd) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)(dd)) after such children have obtained English proficiency; or 
(C)any requirement under section 1111(b)(2)(I)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(I)(ii)). 
(e)Effect of revised determination 
(1)In generalIf pursuant to a review under this section a local educational agency determines that a school made adequate yearly progress for the 2002–2003 school year, upon such determination— 
(A)any action by the Secretary, the State educational agency, or the local educational agency that was taken because of a prior determination that the school did not make such progress shall be terminated; and 
(B)any obligations or actions required of the local educational agency or the school because of the prior determination shall cease to be required. 
(2)ExceptionsNotwithstanding paragraph (1), a determination under this section shall not affect any obligation or action required of a local educational agency or school under the following: 
(A)Section 1116(b)(13) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(13)) (requiring a local educational agency to continue to permit a child who transferred to another school under such section to remain in that school until completion of the highest grade in the school). 
(B)Section 1116(e)(8) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(e)(8)) (requiring a local educational agency to continue to provide supplemental educational services under such section until the end of the school year). 
(3)Subsequent determinationsIn determining whether a school is subject to school improvement, corrective action, or restructuring as a result of not making adequate yearly progress, the Secretary, a State educational agency, or a local educational agency may not take into account a previous determination that the school did not make adequate yearly progress for the 2002–2003 school year if such determination was revised under this section and the school received a final determination of having made adequate yearly progress for the 2002–2003 school year. 
(f)Notification The Secretary— 
(1)shall require each State educational agency to notify each school served by the agency of the school’s ability to request a review under this section; and 
(2)not later than 30 days after the date of the enactment of this section, shall notify the public by means of the Department of Education’s website of the review process established under this section. 
3.Review of determinations on whether local educational agencies made adequate yearly progress for 2002–2003 school year 
(a)In generalThe Secretary shall require each State educational agency to provide each local educational agency in the State with an opportunity to request a review of a determination by the State educational agency that the local educational agency did not make adequate yearly progress for the 2002–2003 school year. 
(b)Application of certain provisionsExcept as inconsistent with, or inapplicable to, this section, the provisions of section 2 shall apply to review by a State educational agency of a determination described in subsection (a) in the same manner and to the same extent as such provisions apply to review by a local educational agency of a determination described in section 2(a). 
4.DefinitionsIn this Act: 
(1)The term adequate yearly progress has the meaning given to that term in section 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)). 
(2)The term local educational agency means a local educational agency (as that term is defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) receiving funds under part A of title I of such Act (20 U.S.C. 6311 et seq.). 
(3)The term Secretary means the Secretary of Education. 
(4)The term school means an elementary school or a secondary school (as those terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) served under part A of title I of such Act (20 U.S.C. 6311 et seq.). 
(5)The term State educational agency means a State educational agency (as that term is defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) receiving funds under part A of title I of such Act (20 U.S.C. 6311 et seq.). 
 
